               Case 19-11743-JTD   Doc 813-2   Filed 06/11/21   Page 1 of 12




                                       Exhibit A

                                    Proposed Order




DOCS_DE:234616.1 65988/003
                 Case 19-11743-JTD              Doc 813-2        Filed 06/11/21        Page 2 of 12




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

PANCAKES & PIES, LLC,1                                        Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.                 Re: Docket No. _____


            ORDER SUSTAINING LIQUIDATING TRUSTEE’S FOURTH OMNIBUS
                  OBJECTION (SUBSTANTIVE) TO CERTAIN CLAIMS
                 (NO LIABILITY CLAIMS AND OVERSTATED CLAIMS)

                    Upon consideration of the Liquidating Trustee’s Fourth Omnibus Objection

(Substantive) to Certain Claims (No Liability Claims and Overstated Claims) (the “Objection”)2

filed by Alfred T. Giuliano, as liquidating trustee (the “Liquidating Trustee”) on behalf of the

Liquidating Trust (the “Trust”) formed in the above-captioned chapter 11 cases (the “Chapter 11

Cases”) of the debtors and debtors in possession (the “Debtors”) through the Debtors’ Combined

Disclosure Statement and Chapter 11 Plan of Liquidation (the “Plan”) for entry of an order (this

“Order”) pursuant to pursuant to section 502 of the Bankruptcy Code, Rules 3003 and 3007 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 3007–1 of

the Local Rules of the Bankruptcy Court for the District of Delaware (the “Local Rules”),

objecting to the claims listed on Exhibit 1 (the “No Liability Claims”) and Exhibit 2 (the

“Overstated Claims”) to this Order, as more fully set forth in the Objection; and the Court having

reviewed the Declaration in support of the Objection; the Court finding that it has jurisdiction to

consider the Objection and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334,


1
 The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
2
    Capitalized terms used but not defined in this Order shall have the meanings ascribed to them in the Objection.



DOCS_DE:234616.1 65988/003
               Case 19-11743-JTD           Doc 813-2      Filed 06/11/21     Page 3 of 12




and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012; and consideration of the Objection and the

requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and that this Court may enter a final

order consistent with Article III of the United States Constitution; and notice of the Objection

and of the hearing on the Objection was sufficient under the circumstances and in full

compliance with the requirements of the Bankruptcy Code, the Bankruptcy Rules and the Local

Rules; and the Court having determined that the legal and factual bases set forth in the Objection

establish just cause for the relief granted herein; IT IS HEREBY ORDERED THAT:

                   1.        The Objection is SUSTAINED.

                   2.        Any response to the Objection not otherwise withdrawn, resolved, or

 adjourned is hereby overruled on its merits.

                   3.        Each No Liability Claim identified on Exhibit 1 attached hereto is hereby

 disallowed and expunged in its entirety.

                   4.        Each Overstated Claim identified on Exhibit 2 attached hereto is hereby

 modified and reduced as shown on Exhibit 2 hereto.

                   5.        The Liquidating Trustee is authorized to update the Claims Register to

 reflect the relief granted in this Order.

                   6.        The Liquidating Trustee reserves the right to object in the future to any of

 the claims listed in the Objection on any ground, including, without limitation, substantive

 grounds, and to amend, modify and/or supplement the Objection, including, without limitation,

 to object to amended claims and newly-filed claims.




                                                      2
DOCS_DE:234616.1 65988/003
               Case 19-11743-JTD           Doc 813-2      Filed 06/11/21      Page 4 of 12




                   7.        Each of the claims and the objections by the Liquidating Trustee to such

 claims, as addressed in the Objection and set forth on Exhibit 1 and Exhibit 2 attached to this

 Order, constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014. This

 Order shall be deemed a separate Order with respect to each of the Claims. Any stay of this

 Order shall apply only to the contested matter which involves such creditor and shall not act to

 stay the applicability or finality of this Order with respect to the other contested matters covered

 hereby.

                   8.        The Liquidating Trustee and the Clerk of this Court are authorized to take

 any and all actions that are necessary or appropriate to give effect to this Order.

                   9.        The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

                   10.       This Court retains jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.


Dated: __________, 2021

                                                   Honorable John T. Dorsey
                                                   United States Bankruptcy Judge




                                                      3
DOCS_DE:234616.1 65988/003
               Case 19-11743-JTD   Doc 813-2   Filed 06/11/21   Page 5 of 12




                                        Exhibit 1

                                   No Liability Claims




DOCS_DE:234616.1 65988/003
                                Case 19-11743-JTD         Doc 813-2    Filed 06/11/21   Page 6 of 12




                                                              EXHIBIT 1

                                         No Liability or Basis Per the Debtors Books and Records




                                             Claim         Claim         Claim
           Claimant Name/Address                                                        Reason for Disallowance
                                            Number        Amount        Priority
    1.    Association of Marie                1209       $204,648.03 General       No basis per the Debtors’ books
          Callenders Franchisees, Inc.                               Unsecured     and records. The related franchise
          Robert Fischer                                                           contracts assumed by the
          220 S. Atlantic Blvd                                                     Purchasers. The Debtors have no
          Monterrry Park, CA 91754                                                 liability to franchisee.
    2.    C S Joint Venture II                1198             $0.00 General       Claim filed is an amended claim
          Arthur W. Jorgensen III                                    Unsecured     related to an assumed / assigned
          9614 Hill Creek Drive Suite                                              lease. Debtors’ records indicate
          301                                                                      that cure amount was paid. Claim
          Verona, WI 53593                                                         filed at $0.00.
    3.    Hearst Television Inc               326         $14,705.85 General       No basis per the Debtors’ books
          KCCI                                                       Unsecured     and records. Claim is for
          888 9th St                                                               advertising services performed by
          Des Moines, IA 50309                                                     KCCI, and billed to the Bunting
                                                                                   Group, for advertising performed
                                                                                   on behalf of the Debtors. The
                                                                                   Bunting Group contract was
                                                                                   assumed by the Purchasers. The
                                                                                   Debtors have no liability.




DOCS_DE:234093.1 65988/003
                                Case 19-11743-JTD    Doc 813-2   Filed 06/11/21   Page 7 of 12




                                        Claim         Claim       Claim
           Claimant Name/Address                                                  Reason for Disallowance
                                       Number        Amount      Priority
    4.    Pedram Minoofar               1023        $810,193.40 General     No basis per the Debtors’ books
          Yadegar, Minoofar &                                   Unsecured   and records.
          Soleymani LLP
          1875 Century Park East,
          Suite 1240
          Los Angeles, CA 90067
    5.    Missouri Department of        1205             $0.00 General      Claim amends previously filed
          Revenue                                              Unsecured    claim. Claim filed at $0.00.
          PO Box 475
          Jefferson City, MO 65105
    6.    Missouri Department of        1206             $0.00 General      Claim amends previously filed
          Revenue                                              Unsecured    claim. Claim filed at $0.00.
          PO Box 475
          Jefferson City, MO 65105
    7.    Nexstar Broadcasting, Inc.    1211        $161,051.60 General     No basis per the Debtors’ books
          Legal Department                                      Unsecured   and records. Claim is for
          545 East John Carpenter                                           advertising services billed to the
          Fwy                                                               Bunting Group for advertising
          Suite 700                                                         performed on behalf of the Debtors.
          Irving, TX 75062                                                  The Bunting Group contract was
                                                                            assumed by the Purchasers. The
                                                                            Debtors have no liability.
    8.    Southern Glazers Wine and      316         $13,281.62 General     No basis per the Debtors’ books
          Spirits, LLC                                          Unsecured   and records; claim satisfied as
          Helene Nicholson                                                  503(b)(9) claim with respect to
          14911 Quorum Drive, Suite                                         claim 211.
          150
          Dallas, TX 75254




DOCS_DE:234093.1 65988/003                     2
               Case 19-11743-JTD   Doc 813-2   Filed 06/11/21   Page 8 of 12




                                       Exhibit 2

                                   Overstated Claims




DOCS_DE:234616.1 65988/003
                             Case 19-11743-JTD    Doc 813-2    Filed 06/11/21    Page 9 of 12




                                                      EXHIBIT 2

                                            Overstated Claims to Be Modified



                                                             Modified
                                                  Claim        Claim
                                    Claim
          Claimant Name/Address                  Amount       Amount            Reason for Modification
                                   Number
                                               and Priority     and
                                                              Priority
    1. Accent Marketing              558          $2,030.94 $2,224.75      Claim filed for “approx.”
       Gina Thibodeaux                          General     General        $2,030.94. Claim scheduled for
       4109 Williams Blvd                      Unsecured    Unsecured      $2,224.75.
       Kenner, LA 70065
    2. CMYK Printing &                15          Blank       $23,925.07   Attachments support a general
       Graphics, Inc.                           General       General      unsecured claim of $23,925.07.
       1947 Vanderhorn Drive                   Unsecured      Unsecured
       Memphis, TN 38134
    3. Crosby, Thomas H.             165        $53,281.27 $23,593.29      11 U.S.C. § 502(b)(6) limits a
       Tony Chen                                General    General         landlord’s rejection damages claim
       Candet Properties                       Unsecured   Unsecured       to “rent reserved . . . for the greater
       430 S. Garfield Avenue                                              of one year, or 15 percent, not to
       Suite 338                                                           exceed three years, of the
       Alhambra, CA 91801                                                  remaining term.” Claim is for
                                                                           lease rejection damages in excess
                                                                           of limits under 502(b)(6). One
                                                                           year limit should be $23,593.29.
    4. Eichenauer Services Inc.      121          Blank       $1,546.35    Attachments support a general
       2465 North 22nd Street                   General       General      unsecured claim of $1,546.35.
       Decatur, IL 62526                       Unsecured      Unsecured




DOCS_DE:234093.1 65988/003
                             Case 19-11743-JTD    Doc 813-2    Filed 06/11/21    Page 10 of 12




                                                               Modified
                                                    Claim       Claim
                                     Claim
          Claimant Name/Address                    Amount      Amount            Reason for Modification
                                    Number
                                                 and Priority    and
                                                               Priority
    5. GreatAmerica Financial         638         $44,987.93 $871.78        Claim is for premium financing on
       Services Corporation                       General     General       3 leases. Two of the leases were
       625 First Street SE                       Unsecured    Unsecured     with Dex Imaging, were assumed,
       Suite 800                                                            and the cure amount paid.
       Cedar Rapids, IA 52401                                               Remaining lease with Fulton
                                                                            Imaging has allowable claim for
                                                                            residual lease period of
                                                                            approximately four month.
    6. Hanley, Edward B. and          639        $125,222.00   $51,816.00   11 U.S.C. § 502(b)(6) limits a
       Karen D., Trustees of the                   General      General     landlord’s rejection damages claim
       Edward B. and Karen D.                    Unsecured     Unsecured    to “rent reserved . . . for the greater
       Hanley Family Living                                                 of one year, or 15 percent, not to
       Trust Dated 12/12/2000                                               exceed three years, of the
       and Ronald P. Beard                                                  remaining term.” Claim is for
       Trustee, of the Ronald P.                                            lease rejection damages in excess
       Beard Trust dated                                                    of limits under 502(b)(6). Annual
       2/23/1984                                                            rent of $51,816.00 is the larger of
       Edward B. and Karen D.                                               the two alternatives and the
       Hanley                                                               maximum allowable.
       106 Panorama
       Coto de Caza, CA 92679




DOCS_DE:234093.1 65988/003                  4
                             Case 19-11743-JTD     Doc 813-2    Filed 06/11/21    Page 11 of 12




                                                               Modified
                                                    Claim        Claim
                                     Claim
          Claimant Name/Address                    Amount       Amount         Reason for Modification
                                    Number
                                                 and Priority     and
                                                                Priority
    7. Mitchel Cory Family LLC,       912         $311,935.97 $189,035.97 11 U.S.C. § 502(b)(6) limits a
       a California Limited                         General     General   landlord’s rejection damages claim
       Liability Company                          Unsecured    Unsecured to “rent reserved . . . for the greater
       Gerald P. Kennedy                                                  of one year, or 15 percent, not to
       525 B Street, Suite 2200                                           exceed three years, of the
       San Diego, CA 92101                                                remaining term.” Claim is for
                                                                          lease rejection damages in excess
                                                                          of limits under 502(b)(6). Claim
                                                                          includes rent for approximately 20
                                                                          months, which is in excess of limits
                                                                          allowed. Claim also includes cure
                                                                          amount, of which $12,533.33 was
                                                                          paid by Debtors.
    8. M.L. Coleman, LLC              506         $133,792.57 $102,725.00 11 U.S.C. § 502(b)(6) limits a
       John N. White                                General     General   landlord’s rejection damages claim
       Williams Barrett &                         Unsecured    Unsecured to “rent reserved . . . for the greater
       Wilkowski LLP, Attorneys                                           of one year, or 15 percent, not to
       at Law                                                             exceed three years, of the
       600 North Emerson                                                  remaining term.” Claim is for
       Avenue                                                             lease rejection damages in excess
       Greenwood, IN 46142                                                of limits under 502(b)(6). Support
                                                                          provided indicates annual rent of
                                                                          $88,050, plus prepetition rent of
                                                                          $14,675.




DOCS_DE:234093.1 65988/003                  5
                             Case 19-11743-JTD     Doc 813-2    Filed 06/11/21    Page 12 of 12




                                                                Modified
                                                    Claim        Claim
                                      Claim
          Claimant Name/Address                    Amount       Amount          Reason for Modification
                                     Number
                                                 and Priority     and
                                                                Priority
    9. Northridge Corner, LLC, A      252         $893,000.00 $393,923.12 11 U.S.C. § 502(b)(6) limits a
       Delaware Limited Liability                   General     General   landlord’s rejection damages claim
       Company                                    Unsecured    Unsecured to “rent reserved . . . for the greater
       Law Office of Brad S.                                              of one year, or 15 percent, not to
       Sures                                                              exceed three years, of the
       10803 Gloria Avenue                                                remaining term.” Claim is for
       Granada Hills, CA 91344                                            lease rejection damages in excess
                                                                          of limits under 502(b)(6). Claim
                                                                          should be limited to annual base
                                                                          rent of $363,629, plus pre-petition
                                                                          balance due of $30,294.12.
    10. Segura Investors VIII, LLC    1113        $211,125.10 $169,232.76 11 U.S.C. § 502(b)(6) limits a
        and Segura Investors IX,                    General     General   landlord’s rejection damages claim
        LLC                                       Unsecured    Unsecured to “rent reserved . . . for the greater
        Dennis Gura                                                       of one year, or 15 percent, not to
        1112 Montana Avenue,                                              exceed three years, of the
        Suite 722                                                         remaining term.” Claim is for
        Santa Monica, CA 90403                                            lease rejection damages in excess
                                                                          of limits under 502(b)(6). Claim is
                                                                          for more than one year’s rent. In
                                                                          addition, claim includes prepetition
                                                                          rent; per Debtors’ records, cure
                                                                          amount of $9,225 was paid.
    11. Ultagreen, LLC                1041            Blank    $15,566.87 Claim total filed is left blank;
        Irrigation                                  General     General   attached invoices support a claim
        P O Box 857                               Unsecured    Unsecured for $15,566.87.
        Janesville, WI 53547-0857




DOCS_DE:234093.1 65988/003                   6
